Citation Nr: 1210948	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease and chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease and chondromalacia.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1992 to July 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Generally, any pertinent evidence submitted to the Board must be referred to the agency RO for review, unless this procedural right is waived by the Veteran, or unless the Board determines that the benefits sought on appeal can be fully awarded without such referral.  38 C.F.R. § 20.1304 (2011).

Following the September 2011 supplemental statement of the case, the Veteran submitted the following:  (1) a private evaluation from an orthopedic practitioner dated on September 21, 2011; (2) a record of the Veteran's leave from work, spanning from January 1, 2005 to September 21, 2011; (3) a lay statement by the Veteran; (4) lay statements in support of the Veteran's claim by B.T. and J.P.; (5) and articles.  The Board sent the Veteran a letter in December 2011 requesting that he either submit a waiver of RO review of this evidence or indicate that he wished his claims to be remanded to the RO for re-adjudication, to include consideration of the newly submitted evidence.  

In January 2012, the Veteran submitted a statement wherein he requested that the above-captioned claims to be remanded to the RO for re-adjudication, to include consideration of the evidence submitted after the September 2011 supplemental statement of the case.  As such, the Veteran has not waived his procedural rights pursuant to 38 C.F.R. § 20.1304.  As such, the Board finds that a remand is required in order for the RO to re-adjudicate the Veteran's claims, to include consideration of the evidence submitted since the September 2011 supplemental statement of the case.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the June 2011 VA examiner and request that a supplemental opinion be provided wherein the severity of the Veteran's right and left knee patellofemoral syndrome with degenerative joint disease and chondromalacia is assessed, to specifically include consideration of the evidence submitted since the September 2011 supplemental statement of the case.  

2.  If the June 2011 VA examiner is not available or is unable to provide the requested supplemental opinion, the RO must afford the Veteran another VA examination to assess the severity of his service connected right and left knee patellofemoral syndrome with degenerative joint disease and chondromalacia.  The VA claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specifically reference and discuss the evidence submitted by the Veteran since the September 2011 supplemental statement of the case.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies, to include range of motion testing of the knees, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of either knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected bilateral knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected knee disabilities.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe.  The rationale for each opinion expressed must also be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The Veteran's claims must then be re-adjudicated, to include all the relevant evidence submitted since the September 2011 supplemental statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

